Motions Granted; Abatement Order filed April 30, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00514-CR
                                ____________

                      ANDRE JAMAL SLOAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1347009


                          ABATEMENT ORDER

      A jury convicted appellant of capital murder, and on May 25, 2012, the trial
court sentenced him to life in prison in accordance with the jury’s verdict. After a
hearing on May 21, 2012, the trial court denied appellant’s motion to suppress the
audio recording of his statement made on September 8, 2010. The trial court failed
to submit findings of fact and conclusions of law on the voluntariness of
appellant’s statement, however. Article 38.22, section 6 of the Texas Code of
Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily,
even if appellant did not request them or object to their absence. Tex. Code Crim.
Proc. Ann. art. 38.22 ' 6 (Vernon 2005); Urias v. State, 155 S.W.3d 141, 142 (Tex.
Crim. App. 2004). The statute is mandatory and the proper procedure to correct the
error is to abate the appeal and direct the trial court to make the required findings
and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784
(Tex. Crim. App. 1987). The State filed a motion to abate the appeal for the trial
court to make the required findings, which we GRANT. Accordingly, we issue the
following order:

         The trial court is directed to reduce to writing its findings of fact and
conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before May 30, 2013. The State’s brief on appeal will be due 30 days
after the supplemental clerk’s record containing the required findings has been
filed.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record containing the trial court’s findings is filed in this court. The
court will also consider an appropriate motion to reinstate the appeal filed by either
party.

                                         PER CURIAM




                                           2